Citation Nr: 0010137	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  94-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), evaluated as 
50 percent disabling prior to November 13, 1997, and 70 
percent disabling on and after that date (exclusive of a 
temporary total hospitalization rating under 38 C.F.R. § 4.29 
from May 1, 1997 to May 31, 1997).

2.  Entitlement to an earlier effective date for a total 
disability evaluation based upon individual unemployability, 
prior to November 13, 1997.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1969.  This appeal arises from an April 1993 rating 
decision of the Buffalo, New York, regional office (RO) which 
denied an increased evaluation for service-connected PTSD, 
evaluated as 50 percent disabling, to include a total 
evaluation based upon individual unemployability.  By a 
rating action dated in June 1998, the 50 percent disability 
evaluation assigned to PTSD was increased to 70 percent, 
effective on November 13, 1997.  The June 1998 rating action 
also granted a total disability evaluation based upon 
individual unemployability, effective on November 13, 1997.  
The veteran disagreed with the effective date.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in October 1996 for the purpose of obtaining 
additional medical evidence and to afford due process to the 
veteran, and it has been returned to the Board for appellate 
review.

The veteran's representative revoked its power of attorney 
during the pendency of the appeal.  The veteran was notified 
of the representative's motion to withdraw representation by 
a certified letter dated in August 1999.  In December 1999, 
the Board informed the veteran that he could choose another 
representative.  He was told that he had 30 days from the 
date of the letter to respond.  To date, the veteran has not 
responded to this inquiry.


REMAND

A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 
1 Vet. App. 78 (1990).  In the context of a claim for an 
increased evaluation of a condition adjudicated service 
connected, an assertion by a claimant that the condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant in the instant case has stated well-grounded 
claims.  Thus, VA is obligated to assist him in the 
development of the claims.  38 U.S.C.A. § 5107(a) (West 
1991).

Treatment records and examination reports from the Syracuse 
VA Medical Center (VAMC), the Batavia VAMC, and the Syracuse 
Vet Center dated between May 1997 and April 1998 have been 
obtained and associated with the claims folder.  However, a 
review of the evidence of record discloses that the veteran 
has been in receipt of regular VA treatment for his service-
connected PTSD since he filed his claim for an increased 
evaluation in November 1992.  The veteran made several 
statements to this effect during the course of his appeal.  
There is no evidence that the RO has attempted to obtain the 
veteran's VA medical records prior to May 1997 and, with 
respect to the Syracuse Vet Center, prior to January 1997.  
As VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board also 
notes that the record contains references to the veteran 
having received vocational rehabilitation training.  The 
veteran's Chapter 31 folder should also be obtained and 
included with the claims folder.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
service-connected psychiatric condition 
since November 1991.  After securing the 
necessary release(s), the RO should 
request copies of the records which are 
not already contained in the claims 
folder.

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records dated 
between November 1991 and May 1997 from 
the Syracuse VAMC and the Batavia VAMC, 
and from November 1991 to January 1997 
from the Syracuse Vet Center.  All 
responses from those facilities should be 
associated with the claims folder.  If 
any further sources of records are 
identified, appropriate action should be 
taken by the RO to obtain the records.  
Any VA treatment records dated after 
April 1998, should also be obtained.

3.  The veteran's Chapter 31 (Vocational 
Rehabilitation) folder should be obtained 
and associated with the claims file.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
review the claims on appeal, to include 
consideration of all evidence added to 
the claims folder since the last 
statement or supplemental statement of 
the case was issued.

Thereafter, the veteran should be 
furnished a supplemental statement of the 
case on the issues of entitlement to an 
increased evaluation for service-
connected PTSD, evaluated as 50 percent 
disabling prior to November 13, 1997, and 
70 percent disabling on and after that 
date (exclusive of a temporary total 
hospitalization rating under 38 C.F.R. 
§ 4.29 from May 1, 1997 to May 31, 1997) 
and entitlement to an earlier effective 
date for a total disability evaluation 
based upon individual unemployability, 
prior to November 13, 1997.  In so doing, 
the RO should give consideration to the 
holding in Johnson v. Brown, 7 Vet. App. 
95 (1994) wherein the U.S. Court of 
Appeals for Veterans Claims (Court) held 
that, if any one of the three criteria 
set forth in Diagnostic Code 9411 (under 
the "old" rating criteria) for a 100 
percent evaluation are met, a 100 percent 
evaluation shall be assigned.  The 
reason(s) for the determinations made in 
this case should also be provided.  
Thereafter, the veteran should be given 
an opportunity to respond before the case 
is returned to the Board for further 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


- 5 -


